Opinion of the Court by
Judge Williams:
Appellant having obtained at least one continuance because of the absence of his counsel, when Tenny was pressing for a trial and when he could have taken his cross-petition as confessed, and then at the next terra also applying for another continuance, the court had a right to put him under terms, and did not abuse a sound discretion in then rejecting that part of his answer setting up the statute of limitations, if indeed it were apparent he could avail himself thereof, which by no means appears certain, for as he had claims against Tenny, the general rule is to apply barred items where mutual accounts exist as payments on the adversary’s account.
Neither can we say the judgment for fifteen dollars was too large, the evidence allowed-the court quite a range in fixing the value of the rent of Tenny’s house, and though the court did not take the mean sum as fixed by all the witnesses of its value, yet we cannot reverse for that reason.
Judgment affirmed.